DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2021 has been entered. 

Status
This Non-Final Office Action is in response to the request for continued examination after final rejection (hereinafter “RCE”) dated 8 October 2021. Claim(s) 1-20 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(A)	Regarding Claim(s) 15:
Claim(s) 15 recite(s) “a rotor…a stator…” Thus, claim(s) 15 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, a rotor and stator are previously recited in claim 11. The most relevant portion of the specification, found by the Office, at the figures discloses a motor with a rotor and a stator. However, claim 15 appears to present another rotor and stator pair. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. 
It is suggested to amend claim 15 by reciting “the rotor” and “the stator.”

(B)	Claim(s) 17 is/are rejected due to inheriting the deficiency(ies) raised with regard to claim 15. 

(C)	Regarding Claim(s) 16:
Claim(s) 16 recite(s) “a bearing assembly… Thus, claim(s) 16 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, a bearing assembly is previously recited in claim 11. The most relevant portion of the specification, found by the Office, at the figures discloses a single bearing assembly. However, claim 16 appears to present another bearing assembly. Therefore, the 
It is suggested to amend claim 16 by reciting “the bearing assembly.”

Allowable Subject Matter

Claim(s) 1 and 11 are allowed.

Claim(s) 2-10 depend from claim 1. 

Claim(s) 12-14 and 18-20 depend from claim 11. 

The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 1:
Claim(s) 1 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “said front plate extends radially beyond said stator and said motor” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, the cited art TOKUNAGA teaches the front plate extends radially beyond the rotor but not also radially beyond the stator. Modifying TOKUNAGA to have the plate extend beyond the stator would not have been obvious to one of ordinary skill in view 

(B) Regarding Claim(s) 11:
Claim(s) 11 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “the bearing assembly is at least partially positioned radially outward of the rotor” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, TOKUNAGA teaches the bearing assembly is at least partially radially outward of the rotor in an embodiment seen at Fig. 4; however, in this embodiment the rotor and stator are in a cavity under the hub plate and not arranged in a cavity between the fan inlet plate and front plate, as shown in the embodiment of Fig. 2, wherein the bearing assembly is entirely radially inward of the rotor.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745